Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 08/05/2022. This Action is made FINAL.
Claims 3 and 5-7 are withdrawn from consideration (non-elected). 
Claims 1-2 and 4 are pending for examination.

Regarding the rejection of claims 1-2 and 4 under 35 U.S.C. §102/103, applicant’s arguments have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below.


Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 04/11/2022 is acknowledged. Claims 1, 2, and 4 are directed to group I, Species I, described in Figure 3.
Applicant cited claims 1-2 and 4-7 as being directed to group I, without support. For clarity, the species have been reproduced below. 

“Claim(s) 1 is/are generic to the following disclosed patentably distinct species:
Species I, described in FIG. 3, drawn to cancelling the warning before issuing the notification and cancelling the notification based on the driver holding the steering wheel for a period of time.
Species II, described in FIG. 4, drawn to cancelling the notification based on the driver holding the steering wheel for a period of time and the driver remaining in a suitable state for a period of time.
Species III, described in FIG. 5, drawn to cancelling the notification after a period of time.
Species IV, described in FIG. 6, drawn to issuing and cancelling the notification before issuing the warning.”

The following is an analysis of applicant’s cited claims (1-2, 4-7) and why they are or are not directed to Species I, FIG. 3 (group I, elected by applicant).
Claim 1 is generic and directed to all species. 
Claim 2 is directed to FIG. 3: S105, S106 or FIG. 4: S105, S106 or FIG. 5: S105, S106 (cancelling the warning before issuing the notification).
Claim 4 is directed to FIG. 3: S107, S108 or FIG. 6: S204, S205 (cancelling the notification based on the driver holding the steering wheel for a period of time).
Claim 5 is directed to FIG. 4: S109, S108 (cancelling the notification based on the driver holding the steering wheel for a period of time and the driver remaining in a suitable state for a period of time). 
Claim 6 is directed to FIG. 5: S200, S108 (cancelling the notification after a period of time).
Claim 7 is directed to FIG. 6: S203, S205 (issuing and cancelling the notification before issuing the warning). 
Therefore, claims 1, 2, and 4 are directed to Species I, FIG. 3 (group I, elected by applicant).
Claims 3 and 5-7 will be withdrawn from consideration. 
Applicant did not respond to attempts to schedule an interview on 04/25/2022 and 04/26/2022 and has elected group I (Species I directed to FIG. 3) without traverse (Response to Election dated 04/11/2022). 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (notification device) that is coupled with functional language (warn) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows.
The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“warn the driver through a notification device” recited in claim(s) 1.
For the purposes of examination, the examiner will take a notification device as a speaker or a display, based on FIG. 1, FIG. 3, and the following excerpt(s):
Page 4: “The speaker 3 is one example of a notification unit and arranged, for example, near the dashboard or the like to output a voice sound to warn the driver. The GUI 4 is another example of the notification unit and is arranged, for example, near a meter panel or the dashboard or the like to output a display to warn the driver. The GUI 4 is formed by, for example, a liquid crystal display device (LCD) or the like”.
Page 8: “When it is determined by the state determination unit 12 that the driver is in a state unsuitable for the surrounding monitoring of the vehicle, the warning control unit 14 performs a control to warn the driver to maintain a state suitable for the surrounding monitoring through the speaker 3 or the GUI 4”.

	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (PGPub NO US 2018/0141570 A1) in view of Watanabe et al. (US 20200239027 A1), henceforth known as Kimura and Watanabe, respectively.
Kimura was first mentioned in IDS filed 01/26/2022 in the relevant information of foreign patent document Cite No 2 JP 2018-081624.

Regarding claim 1, Kimura discloses:
A driving assistance apparatus for a vehicle capable of hands-off driving that lets a driver take his or her hands off a steering wheel, the driving assistance apparatus comprising: 
(Kimura,
See at least FIG. 1, ¶[0042]: (vehicle system 1, autonomous driving, no need for the driver to perform the driving operation);
Where the vehicle system 1 (A driving assistance apparatus) on a vehicle 2 (for a vehicle) implements autonomous driving where the driver is not required to perform the driving operation i.e. hands free (capable of hands-off driving that lets a driver take his or her hands off a steering wheel)

a processor configured to: 
(Kimura,
See at least FIG. 1, ¶[0047], ¶[0048]: (ECU 10, CPU);
Where vehicle system 1 includes an ECU such as a CPU (a processor) which implements the described functions)

determine, on a basis of sensor information indicating a state of the driver, whether or not the driver is in a state unsuitable for surrounding monitoring of the vehicle during the hands-off driving; 
(Kimura,
See at least FIG. 1, ¶[0054]: (driver monitor camera 6); FIG. 7, FIG. 12, ¶[0095], ¶[0071], ¶[0119]: (face orientation determination process using image data);
Where the vehicle system 1 determines, based on image data from driver monitor camera 6 (determine, on a basis of sensor information indicating a state of the driver) whether the driver is facing forward (whether or not the driver is in a state unsuitable for surrounding monitoring of the vehicle during the hands-off driving))

warn the driver through a notification device when it is determined that the driver is in the state unsuitable for the surrounding monitoring; and 
(Kimura,
See at least FIG. 8, FIG. 12, ¶[0102], ¶[0119]: (starts first warning when driver is not facing forward); FIG. 1, ¶[0057]: (warning unit 20, display); FIG. 1, ¶[0060]: (speaker);
Where the vehicle system 1 starts a first warning (warn the driver) via warning unit 20 including sound output unit 202, a speaker (through a notification device) when it is determined that the driver is not facing forward (when it is determined that the driver is in the state unsuitable for the surrounding monitoring))

notify the driver, through the notification device, of a request for holding the steering wheel [...].
(Kimura,
See at least FIG. 1, ¶[0057]: (warning unit 20, display); FIG. 1, ¶[0060]: (speaker); FIG. 12, ¶[0123]: (second warning, driver not holding the steering wheel);
Where the vehicle system 1 starts a second warning (notify the driver) via warning unit 20 including sound output unit 202, a speaker (through the notification device), to prompt the driver to hold the steering wheel (of a request for holding the steering wheel [...])).

Although Kimura discloses notifying the driver, through a speaker, of a request to hold the steering wheel (Kimura, see at least FIG. 12: (S84), (S88); ¶[0060]: speaker; ¶[0123]: second warning for holding steering wheel), Kimura fails to explicitly disclose notify the driver, through the notification device, of a request for holding the steering wheel by displaying the request or by outputting the request as a voice sound, the limitation bolded for emphasis. 
However, in the same field of endeavor, Watanabe teaches:
[notify the driver, through the notification device, of a request for holding the steering wheel] by displaying the request or by outputting the request as a voice sound.
(Watanabe, 
See at least FIG. 1; FIG. 5; ¶[0029]: HMI 32 presents information to vehicle occupant; ¶[0078]-¶[0079]: voice speaker display grasp steering wheel;
Where HMI 32 present information to the occupant of the vehicle ([notify the driver, through the notification device]) including a request to grasp the steering wheel ([of a request for holding the steering wheel]) by way of display on display 103 or by way of voice through speaker 104 (by displaying the request or by outputting the request as a voice sound)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driving assistance apparatus of Kimura with the features taught by Watanabe because “...when it is confirmed that the driver has grasped the steering wheel at the deadline position Pc, it is considered that the driver desires the branching assist control (the driver has expressed approval thereof)” (Watanabe, ¶[0081]) and “The present invention... has the object of providing a vehicle control device that enables a handover from automated driving to manual driving to be smoothly executed” (Watanabe, ¶[0006]). That is, the features taught by Watanabe enable a handover from automated driving to manual driving to be smoothly executed. 


Regarding claim 2, Kimura and Watanabe teach the driving assistance apparatus according to claim 1. Kimura further discloses:
the processor notifies the driver of the request after cancellation of the warning.
(Kimura,
See at least FIG. 1, ¶[0047], ¶[0048]: (ECU 10, CPU); FIG. 12, ¶[0123]: (second warning, driver not holding the steering wheel, after first warning is terminated);
Where the vehicle system 1, implemented by ECU 10 (the processor), starts a second warning (notifies the driver) to prompt the driver to hold the steering wheel (of the request) after terminating the first warning (after cancellation of the warning)).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura and Watanabe as applied to claim 1 above, and in further view of Yamasaki et al. (US 20180154936 A1), henceforth known as Yamasaki.
Yamasaki was first cited in a previous Office Action.

Regarding claim 4, Kimura and Watanabe teach the driving assistance apparatus according to claim 1. Kimura further discloses:
the processor cancels the notification when the driver maintains a state of holding the steering wheel [continuously for a certain period of time] after starting the notification.
(Kimura,
See at least FIG. 1, ¶[0047], ¶[0048]: (ECU 10, CPU); FIG. 12, FIG. 13, ¶[0124], ¶[0128]: (terminates second warning when driver holds the steering wheel);
Where the vehicle system 1, implemented by ECU 10 (the processor), terminates the second warning (cancels the notification) when the driver maintains holding of the steering wheel (maintains a state of holding the steering wheel) for a period of time required to detect the driver is holding the steering wheel ([continuously for a certain period of time]) after the second warning is started (after starting the notification)).

The combination of Kimura and Watanabe fails to explicitly teach a state of holding the steering wheel continuously for a certain period of time, the limitation bolded for emphasis.
However, in the same field of endeavor, Yamasaki teaches:
[the processor... when the driver maintains a state of holding the steering wheel] continuously for a certain period of time [...].
(Yamasaki,
See at least FIG. 1, FIG. 2, ¶[0043], ¶[0108]: (holding determination unit 2A4, processor); FIG. 2, FIG. 3, ¶[0043]: (holding determination unit 2A4, determines the driver holds the steering wheel for a predetermined time)
Where the holding determination unit 2A4, implemented by a processor ([the processor]), determines when the driver holds the steering wheel for a predetermined amount of time ([determines when the driver maintains a state of holding the steering wheel] continuously for a certain period of time)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driving assistance apparatus of Kimura and Watanabe with the feature of determining when the driver holds the steering wheel for a predetermined amount of time of Yamasaki “... so that it is possible to prevent disturbance in a behavior of a vehicle caused by an excessive manipulation of the driver who memorizes strangeness” (Yamasaki, Abstract). That is, the features of Yamasaki allow a more predictable vehicle behavior by implementing a waiting time for the driver to hold the steering wheel. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 20190185039 A1) discloses a grip detection system of a steering wheel for an autonomous vehicle, that includes an autonomous driving portion which autonomously drives a vehicle; a contact detector which is mounted on a steering wheel of the vehicle, and detects a change in capacitance due to contact between a driver and a steering wheel; a control portion which determines that the driver contacts with the steering wheel if the change in capacitance is received from the contact detector, and generates a warning signal when determining that the driver does not contact with the steering wheel if the change in capacitance is not received from the contact detector; and an output portion which receives the warning signal, and outputs the warning signal to outside.
Narumi et al. (US 20210078492 A1) discloses an operation status detection device that detects if a vehicle operator is able to properly manually operate an automotive steering wheel when a driving assist device is on, and if not, maintains the “on” state of the driving assist device. The detection device includes a request part that requests that the vehicle operator grip the steering wheel at a designated position to perform an operation task that may be performed manually. The device further includes both a detection part having sensors that detect whether the vehicle operator is properly gripping the steering wheel, and a determination part that determines if the vehicle operator is able to operate the steering wheel based on whether completion of the operation task is detected by the detection part within a predetermined time after the request part requests the operation task.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668